Detailed Action
	Claims 1-24 are the claims hereby under consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "this process" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what process the applicant is referring to. For the purpose of examination, the indefinite limitation, “repeating this process,” can be deemed to claim repeating the steps of recording the initial time local time and obtaining a local time.
Claim 19 recites the limitation "this process" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what process the applicant is referring to. For the purpose of 
Information Disclosure Statement
The information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 13-15 , and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorando (US 20140276142 A1).
Regarding Claim 1, Dorando discloses a guidewire sensing device, comprising:
a guidewire ([0038], the instrument 152 is a guide wire) having an elongate body ([0038], shaft 158 extends proximally);
a guidewire connector positioned at a proximal end of the body ([0038], A proximal end portion 162 of the instrument 152 is coupled to an interface 170);
an aortic sensor module ([0038], housing 156 is configured to house one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel) configured to be positioned in line with an aortic fluid lumen ([0027], In some particular instances, the vessel 100 is a coronary artery);
a processing unit ([0039], processing system 172) located remotely ([0042], it is understood that the processing system 172 and/or hemo system 174 is positioned remote from an operating area where the instrument 152 is being used in some instances) from the guidewire [0042], the connection(s) between the instrument 152, the interface 170, the processing system 172, and the hemo system 174 includes a wireless connection) with the guidewire connector ([0039], it is understood that any communication pathway between the instrument 152 and the interface 170 may be utilized) and aortic sensor module (the aortic sensing module is located on the instrument and is connected to the processing system through the pullback device 171), and
wherein the processing unit is configured to transmit timing information ([072], A further technique for aligning [the proximal and distal pressures] is to apply a synchronized timestamp at the point of signal acquisition) between the guidewire connector and the aortic senor module such that a sampling time of the guidewire connector and aortic sensor module is synchronized with one another.
Regarding Claim 2, Dorando further discloses the aortic sensor module ([0038], housing 156) comprises one or more pressure sensors module ([0038], the housing 156 contains at least a pressure sensor).
Regarding Claim 3. Dorando further discloses the guidewire connector ([0038], interface 170) and aortic sensor module ([0038], housing 156 on instrument 152) are wirelessly in communication with one another ([0038], In some instances, the instrument 152 communicates data and/or signals wirelessly with one or more components of the interface 170).
Regarding Claim 5. Dorando further discloses the processing unit is further configured ([0072], alignment of all or portion(s) of the proximal and distal pressures is accomplished using a software approach) to instruct the guidewire connector and aortic sensor module to start ([0044], It is understood that any steps related to data acquisition, data processing, instrument control, and/or other processing or control aspects of the present disclosure, including those incorporated by reference, may be implemented by the interface 170 using corresponding instructions stored on or in a non-transitory computer readable medium accessible by the computing device) acquiring signals simultaneously ([0072], A further technique for aligning the signals is to apply a synchronized timestamp at the point of signal acquisition) after adjusting a corresponding timing bias ([0073], an average shift for a particular procedure is calculated at the beginning of the procedure and all subsequent cardiac cycles during the procedure are shifted by that amount).
Regarding Claim 10, Dorando further discloses the processing unit is further configured ([0072], alignment of all or portion(s) of the proximal and distal pressures is accomplished using a software approach) to time shift ([0073], each individual distal pressure measurement cardiac cycle is individually shifted to match the corresponding proximal pressure measurement cardiac cycle) a pressure waveform ([0073], pressure measurement cardiac cycle) obtained from the guidewire connector (proximal pressure measurement) and aortic sensor module (distal pressure measurement) to correlate (to match) with one another.
Regarding Claim 13, Dorando discloses a method of measuring parameters with a guidewire, comprising:
providing a guidewire ([0038], the instrument 152 is a guide wire) having an elongate body ([0038], shaft 158 extends proximally) with a guidewire connector positioned at a proximal end of the body ([0038], A proximal end portion 162 of the instrument 152 is coupled to an interface 170) and an aortic sensor module ([0038], housing 156 is configured to house one or more sensors, transducers, and/or other monitoring elements configured to obtain the diagnostic information about the vessel) configured to be positioned in line with an aortic fluid lumen ([0027], In some particular instances, the vessel 100 is a coronary artery);
wirelessly transmitting ([0042], the connection(s) between the instrument 152, the interface 170, the processing system 172, and the hemo system 174 includes a wireless connection) timing information ([072], timestamp at the point of signal acquisition) between a [0042], it is understood that the processing system 172 and/or hemo system 174 is positioned remote from an operating area where the instrument 152 is being used in some instances); and
synchronizing a sampling time of the guidewire connector and aortic sensor module based on the timing information ([072], A further technique for aligning [the proximal and distal pressures] is to apply a synchronized timestamp at the point of signal acquisition).
Regarding Claim 14, Dorando further disclose wherein the aortic sensor module ([0038], housing 156) comprises one or more pressure sensors module ([0038], configured to house one or more sensors, transducers, and/or other monitoring elements).
Regarding Claim 15, Dorando further disclsoes wherein wirelessly transmitting comprises transmitting the timing information to a tablet ([0044], It is understood that any steps related to data acquisition, data processing, instrument control, and/or other processing or control aspects of the present disclosure, including those incorporated by reference, may be implemented by the interface 170 using corresponding instructions stored on or in a non-transitory computer readable medium accessible by the computing device).
Regarding Claim 22, Dorando further discloses shifting ([0073], each individual distal pressure measurement cardiac cycle is individually shifted to match the corresponding proximal pressure measurement cardiac cycle) a pressure waveform ([0073], pressure measurement cardiac cycle) obtained from the guidewire connector (“proximal pressure measurement” above) and aortic sensor module (“distal pressure measurement” above) to correlate (“to match” above) with one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dorando as applied to claim 1 above, and further in view of Adler (US 20160073885 A1).
Regarding Claim 4, Dorando discloses the device of claim 1. 
However, Dorando does not disclose the processing unit comprises a tablet. Adler teaches a device for temporal calibration of an intravascular imagining system wherein a processing unit comprises a tablet ([0035], A computing device may include a tablet PC). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed intention to modify the processing unit as disclosed by Dorando to be a tablet as taught by Adler to execute instructions that specify actions to be taken by that computing device (Adler [0035]). One of ordinary skill in the art would recognize that selecting a tablet as the processor merely constitutes a design choice and interchanging the processing device would yield only predictable results as Adler suggest a variety of suitable of computing devices in [0035]. 
s 6-7, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dorando as applied to claims 1 and 13 above, and further in view of Bideaux (Synchronization in wireless biomedical-sensor networks with Bluetooth Low Energy).
Regarding Claim 6, Dorando discloses the device of claim 1.
However, Dorando does not disclose wherein the processing unit is in wireless communication with the guidewire connector and aortic sensor module via a low energy wireless link. Bideaux teaches a system for synchronization of wireless biomedical-sensor networks wherein a processing unit (2 Synchronization principles, microcontroller) is in wireless communication with the guidewire connector (2 Synchronization principles, the first of the two Bluetooth modules) and aortic sensor module (2 Synchronization principles, the second of the two Bluetooth modules) via a low energy wireless link (2.1 Reference send receive delay, BLE data transmission). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dorando to include the Bluetooth low energy system of Bideaux to reduce the energy consumption for sensor nodes drastically compared to other wireless standards (Bideaux Introduction).  
Regarding Claim 7, Dorando discloses the device of claim 1.
However Dorando does not disclose the device wherein the processing unit is configured to synchronize the sampling time of the guidewire connector and aortic sensor module by recording an initial local time of the processing unit and then obtaining a current time from the guidewire connector and aortic sensor module and repeating this process for a plurality of times to determine a time bias relative to a local time of the processing unit. Bideaux teaches a biomedical monitoring system that aims to solve the issue of clock synchronization in wireless sensing systems. Bideaux teaches a processing unit (2 Synchronization principles, microcontroller) is configured to synchronize the sampling time of the a first sensor module and a second sensor module by recording an initial local time of the first sensor module (Fig. 1 T1) and then obtaining a current time from the first sensor module and second sensor Fig. 1 T2) and repeating this process for a plurality of times (3.1 Reference Results, improving [synchronization accuracy] statistically with multiple repetitions) to determine a time bias relative to a local time of the processing unit (Introduction, calculates the offset). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dorando to include the improvements of clock synchronization in wireless sensor systems as taught by Bideaux to account for sensor drift in systems in a two module system without a common clock (Bideaux Introduction). One having ordinary skill in the art would recognize that apply the known technique of recording the local times of remote sensors to determine a time bias as taught by Bideaux, and as is standard for wireless sensor synchronization, to the system of Dorando would yield only predictable results. 
Regarding Claim 16, Dorando discloses the method of claim 13.
However, Dorando does not disclose the method wherein wirelessly transmitting comprises transmitting between the guidewire connector and aortic sensor module via a low energy wireless link. Bideaux teaches a system for clock synchronization of wireless biomedical-sensor networks wherein wirelessly transmitting comprises transmitting between a first sensor module and a second sensor module via a low energy wireless link (2.1 Reference send receive delay, BLE data transmission). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dorando to include the Bluetooth low energy system of Bideaux to reduce the energy consumption for sensor nodes drastically compared to other wireless standards (Bideaux Introduction).  
Regarding Claim 17, Dorando discloses the method of claim 13.
However, Dorando does not disclose the method wherein synchronizing a sampling time comprises determining a timing bias between the processing unit, guidewire connector, and aortic sensor. Bideaux teaches a method of clock synchronization in wireless sensor systems wherein Introduction, calculates the offset) between a processing unit (microprocessor), first sensor module (2 Synchronization principles, the first of the two Bluetooth modules), and second sensor module (2 Synchronization principles, the second of the two Bluetooth modules). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dorando to include the synchronizing system of Bideaux to account for sensor drift in systems without a common clock (Bideaux Introduction).
Regarding Claim 19, Dorando discloses the method of claim 13.
However Dorando does not disclose the method wherein synchronizing a sampling time comprises: recording an initial local time of the processing unit; obtaining a current time from the guidewire connector and aortic sensor module; and repeating this process for a plurality of times to determine a time bias relative to a local time of the processing unit. Bideaux teaches a method wherein synchronizing a sampling time comprises: recording an initial local time of the processing unit (Node A sends a request to node B and takes the time stamp T1); obtaining a current time from the first sensor module and the second sensor module (Node B answers with two time stamps R1 and T2); and repeating this process for a plurality of times to determine a time bias (message arrives at node A it takes the last time stamp R2 and calculates the offset as follows) relative to a local time of the processing unit (3.1 Reference Results, improving [synchronization accuracy] statistically with multiple repetitions).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorando as applied to claims 7 and 19 above, and further in view of Cho (US 20160006526 A1).
Regarding Claim 8, modified Dorando teaches the device of claim 7.
However, modified Dorando does not teach wherein the processing unit is further configured to adjust an acquisition of the sampling time by adding the time bias to the local time of the processing [0046], first device 110) is further configured to adjust an acquisition of the sampling time by adding the time bias to the local time of the processing unit ([0046], the first device 110 may add the offset to the value of the first clock register 112). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dorando to include the adjustment function as taught by Cho to synchronize the clocks of two separate devices and prevent drift over time (Cho [0004]). Preventing clock drift over time allows for the most accurate time synchronization of the data.
Regarding Claim 20, modified Dorando teaches the method of claim 19.
However, modified Dorando does not teach the method further comprising adjusting an acquisition of the sampling time by adding the time bias to the local time of the processing unit. Cho teaches a method comprising adjusting an acquisition of the sampling time by adding the time bias to the local time of the processing unit ([0046], the first device 110 (or the second device 120) may determine the offset based on the difference between the TOA timestamp 124 and the TOD timestamp 152 and may add the offset to the value of the first clock register 112 (or the second clock register 122)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dorando to include the adjustment function as taught by Cho to synchronize the clocks of two separate devices and prevent drift over time (Cho [0004]). Preventing clock drift over time allows for the most accurate time synchronization of the data.
Claims 9, 12, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dorando as applied to claims 1 and 13 above, and further in view of McCaffrey (US 20160166158 A1).
Regarding Claim 9, Dorando disclose the device of claim 1.
However, Dorando does not disclose wherein the processing unit is further configured to equalize sampled values to account for residual post zeroing bias error due to bias drift of the guidewire connector or aortic sensor module. McCaffery teaches a system wherein a processing unit ([0050], external interface 180) is further configured to equalize sampled values ([0050], equalize the values for Pa and Pd) to account for residual post zeroing (Fig. 7, Zeroing step 316 performed before Equalizing step 320) bias error due to bias drift ([0050], This is accomplished by processing system 130 by calculating the average difference between the pressure measured by aortic pressure measurement device 124 and the pressure measured by distal pressure measurement device 122) of the guidewire connector ([0050], distal pressure measurement device) or aortic sensor module ([0050], aortic pressure measurement device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dorando to include the equalization function as taught by McCaffrey to apply a correction to the sampled values so that the Fractional flow Ratio can be accuracy calculated (McCaffrey [0050]). One having ordinary skill in the art would recognize that applying the known technique of calibrating sensors as taught by McCaffrey to the device of Dorando would yield only the predictable result of increasing the accuracy of the ratio calculation. 
Regarding Claim 12, Dorando discloses the device of claim 1.
However, Dorando does not disclose the processing unit is further configured to estimate a mean signal value of the guidewire connector and aortic sensor module when measuring atmospheric pressure. McCaffrey teaches a system wherein a processing unit ([0048], controller 160) is further configured to estimate a mean signal value ([0048], “Zeroing” of the ports gives controller 160 control of the zero level for each device. The zero level described here is the “mean signal value” claimed) of the guidewire connector and aortic sensor module when measuring atmospheric pressure ([0048], measuring atmospheric pressure). It would have been obvious to one having ordinary skill in the art to modify the device disclosed by Dorando to include the calibration function taught by McCaffrey to calibrate the system (McCaffrey [0048]). One of ordinary skill in the art would recognize that applying the known technique of calibrating sensors to determine their output at in a “zero” state to the device 
Regarding Claim 21, Dorando discloses the method of claim 13.
However, Dorando does not disclose the method further comprising equalizing the sampled values to account for residual post zeroing bias error due to bias drift of the guidewire connector or aortic sensor module. McCaffrey teaches a method including equalizing the sampled values ([0050], equalize the values for Pa and Pd) to account for residual post zeroing bias (Fig. 7, Zeroing step 316 performed before Equalizing step 320) error due to bias drift ([0050], This is accomplished by processing system 130 by calculating the average difference between the pressure measured by aortic pressure measurement device 124 and the pressure measured by distal pressure measurement device 122) of the guidewire connector ([0050], distal pressure measurement device) or aortic sensor module ([0050], aortic pressure measurement device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dorando to include the equalization function as taught by McCaffrey to apply a correction to the sampled values so that the Fractional flow Ratio can be accuracy calculated (McCaffrey [0050]). One having ordinary skill in the art would recognize that applying the known technique of calibrating sensors as taught by McCaffrey to the device of Dorando would yield only the predictable result of increasing the accuracy of the ratio calculation. 
Regarding Claim 24, Dorando discloses the method of claim 13.
However, Dorando does not disclose the method further comprising estimating a mean signal value of the guidewire connector and aortic sensor module when measuring atmospheric pressure. McCaffrey teaches a method of estimating a mean signal value ([0048], “Zeroing” of the ports gives controller 160 control of the zero level for each device. The zero level described here is the “mean signal value” claimed) of the guidewire connector and aortic sensor module when measuring atmospheric [0048], measuring atmospheric pressure). It would have been obvious to one having ordinary skill in the art to modify the device disclosed by Dorando to include the calibration function taught by McCaffrey to calibrate the system (McCaffrey [0048]). One of ordinary skill in the art would recognize that applying the known technique of calibrating sensors to determine their output at in a “zero” state to the device disclosed by Dorando would yield only the predictable result of being able to accurately determine the pressure change while account for a fixed drift. 
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dorando as applied to claims 1 and 13 above, and further in view of Ross (US 20120297233 A1).
Regarding Claim 11, Dorando discloses the device of claim 1.
However, Dorando does not disclose the device wherein the processing unit is further configured to specify a tolerance of respective sampling clocks of the guidewire connector and aortic sensor module to correlate any frequency mismatch between the respective sampling clocks. Ross teaches a device wherein a processing unit ([0011], transmitter) is further configured to specify a tolerance ([0011], the exact tolerance dependent on the oversampling frequency) of respective sampling clocks of the guidewire connector and aortic sensor module to correlate any frequency mismatch ([0011], a frequency mismatch between transmitter and receiver in a normal scenario should not exceed approximately 3-4%) between the respective sampling clocks. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Dorando to include the tolerance as taught by Ross to prevent accumulation of drift and to prevent sampling errors (Ross [0011]).
Regarding Claim 23 The method of claim 13.
However, Dorando does not disclose the method further comprising specifying a tolerance of respective sampling clocks of the guidewire connector and aortic sensor module to correlate any frequency mismatch between the respective sampling clocks. Hartman teaches a method comprising [0011], the exact tolerance dependent on the oversampling frequency) of respective sampling clocks of the guidewire connector and aortic sensor module to correlate any frequency mismatch ([0011], a frequency mismatch between transmitter and receiver in a normal scenario should not exceed approximately 3-4%) between the respective sampling. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Dorando to include specifying a tolerance as taught by Ross to prevent accumulation of drift and to prevent sampling errors (Ross [0011]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dorando and Bideaux as applied to claim 17 above, and further in view of Ross (US 20120297233 A1).
Regarding Claim 18, modified Dorando teaches the method of claim 17.
However, modified Dorando does not teach the method further comprising adjusting a start of the sampling time between the guidewire connector and aortic sensor module based on the timing bias. Fex teaches a method comprising adjusting a start of the sampling time between the guidewire connector and aortic sensor module based on the timing bias ([0050], For example, if the initial timing is such that the audio frame is delivered 12 milliseconds early, then the audio processing timing should be adjusted so that processing of audio data frames starts 12 milliseconds later). It would have been obvious to one having ordinary skill in the art to modify the disclosed method of Dorando to include adjusting the start time based on the bias as taught by Fex to minimize the latency in the system (Fex [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791                        

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791